— Petitioner Committee on Professional Standards moves to confirm the report of the Referee which, following a hearing, sustained both charges of professional misconduct contained in the petition. Respondent, an attorney admitted to practice by this court in 1976 and who maintained a law office in the City of Saratoga Springs at the time of the occurrences herein, has not submitted any papers in response to this motion.
The petition charges respondent with neglect of a real property matter and with failure to cooperate with petitioner in its investigation of the complaint.
The evidence presented at the hearing demonstrates that respondent failed to timely complete or otherwise resolve the property transfer for which he had been retained and also failed on several occasions to communicate with his client concerning this matter. In addition, it is established that respondent failed to answer petitioner’s requests for information until an order was obtained directing his examination under oath (22 NYCRR 806.4 [b]). We therefore grant petitioner’s motion to confirm the Referee’s report.
Although the underlying transaction was eventually resolved by respondent on terms beneficial to his client, his initial neglect and failure to cooperate with petitioner warrant the imposition of discipline. We are of the view that respondent should be censured for his misconduct.
Respondent censured. Mahoney, P. J., Kane, Main, Casey and Yesawich, Jr., JJ., concur.